DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 8 and 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


This judicial exception is not integrated into a practical application because th. MPEP 2106.05(f) describes that in order to make a claim patent-eligible, the additional element or combination of elements must do “more than simply state the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimedMPEP 2106.05(f) is maintained as a reason why the additional elements claimed are not more than the implementation of an abstract idea on computer elements. The vehicles are not significantly more than the judicial exception because they are used to send and receive information, and are used to simply link the exchanging of information with a technological field. MPEP 2106.05(h) is maintained as a reason why the vehicles presented are no more than a means to link the abstract idea to a particular technology. 
Dependent claims 2 and 9 further discuss the replenishment vehicles and store vehicles, which when reviewed in context of the claim from which they depend, add additional features to linking elements. Giving the linking elements a function does not make them significantly more than those originally rejected linking elements because the function attributed to the replenishment vehicle, is replenishing, which can be accomplished in a non-technical way, and therefore its only means in the claim is to link the abstract idea to a technological field. Therefore, the 101 rejection is maintained.
Dependent claim 3 includes a communication unit, which is a network, and provides another means for sending and receiving information. The sending and receiving of the abstract idea has been discussed as a way in which the abstract idea is applied to computer elements, and rejected under MPEP 2106.05(f). A fourth computer element added to the claim language does not integrate the judicial exception into a practical application, or provide significantly more than the judicial exception, and again applies the abstract idea of sales information and business relations to computers.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002/063695 A Kaneshiro in view of JP 2011/022972 A Saito and in further view of  WO 2001/073632 A1 Adachi et al..

Regarding claim 1, Kaneshiro discloses an information system comprising: 
a server communicating with a store vehicle and a replenishment vehicle, the server (Kaneshiro Para. [0020] communication between vehicles over a server) including circuitry configured to 
detect, from the store vehicle configured to function as a store among a plurality of autonomous vehicles, a shortage of a stock situation of a replenishment target that is supplied to the store vehicle (Kaneshiro Para. [0016] multiple mobile vending vehicles with different stock; Para. [0020] the output of inventory of moving bodies), 
 being able to supply the replenishment target to the store vehicle from among the autonomous vehicle (Kaneshiro Para. [0028] a supply vehicle may merge with a vending vehicle with a small inventory to replenish stock), and 
instruct the replenishment vehicle to move and supply the replenishment target to the store vehicle when the shortage of the stock situation of the replenishment target at the store vehicle is detected (Kaneshiro Para. [0028] the supply vehicle is directed to the appropriate place to replenish the inventory).
Kaneshiro fails to explicitly disclose wherein the replenishment target acts as a supply unit configured to supply energy for causing the store vehicle to function; 
the replenishment target includes an expendable product constituting the store vehicle; 
the circuitry is configured to manage a use period of the expendable product and instruct the replenishment vehicle to move to the store vehicle and supply the expendable product to the store vehicle in response to determining that the use period of the expendable product exceeds a first threshold value; and 
the circuitry is configured to manage a saving state of the energy for causing the store vehicle to function, and instruct the replenishment vehicle to replenish the store vehicle with the energy via the replenishment target acting as the supply unit in response to determining that a travelable distance of the store 
Saito is in the field of refueling vehicles (Saito Para. [0001] refueling vehicles) and teaches wherein the replenishment target acts as a supply unit configured to supply energy for causing the store vehicle to function; and the circuitry is configured to manage a saving state of the energy for causing the store vehicle to function, and instruct the replenishment vehicle to replenish the store vehicle with the energy via the replenishment target acting as the supply unit in response to determining that a travelable distance of the store vehicle indicated by the saving state of the energy is less than a distance from a current position of the store vehicle to a base place (Saito Para. [0032-0033] refueling of mobile vehicles is done using a communication device, and a location sensor. A refueling vehicle may be sent to the mobile vehicles to refuel). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicles of Kaneshiro with the refueling abilities taught by Saito. The motivation for doing so would be to provide a more efficient means to refuel vehicles while they are en route to various destinations (Saito Para. [0004]). Kaneshiro does not explicitly disclose the vehicles being autonomous, but broadly providing an automatic means to replace manual driving, but both produce the same result, is not sufficient to distinguish over the prior art. 
Adachi is in the field of machine maintenance (Adachi Para. [0003] maintenance of machine parts) and teaches the replenishment target includes (Adachi Para. [0043] the vehicle may include sensors to monitor expendable product, so the exact product may be replaced when scheduled); 
the circuitry is configured to manage a use period of the expendable product and instruct the replenishment vehicle to move to the store vehicle and supply the expendable product to the store vehicle in response to determining that the use period of the expendable product exceeds a first threshold value (Adachi Para. [0006] detection of the state of parts of a machine, based on the detected state, scheduling maintenance for specific reasons; Para. [0011] a tour service schedule creation detects when a part needs replacement, schedules and prepares a tour service; Para. [0097-0100] each part had a threshold number of hours of use, and once exceeded, the part is replaced, the replacement is done on a schedule with a tour service). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the moving bodies of Kaneshiro with the replacement of expendable parts after it exceeds a threshold hour. The motivation for doing so would be to predict the maintenance for machines, and therefore reduces the number of service visits to reduce cost and complications of scheduling (Adachi Para. [0007]).
 
Regarding claim 2, modified Kaneshiro discloses the information system according to claim 1, wherein the replenishment vehicle is at least one of the other store vehicle among the autonomous vehicle and a dedicated vehicle, the  being configured to function for a purpose of replenishment of the replenishment target for which the shortage of the stock situation is detected (Kaneshiro Para. [0029] a different mobile sales vehicle with a large inventory may replenish stock to another mobile sales vehicle; Para. [0028] a supply vehicle is also present, which is a dedicated mobile vehicle to replenish stock). Kaneshiro does not explicitly disclose the vehicles being autonomous, but broadly providing an automatic means to replace manual driving, but both produce the same result, is not sufficient to distinguish over the prior art.

Regarding claim 3, modified Kaneshiro discloses the information system according to claim 1, further comprising a communication unit configured to communicate with the store vehicle via a network, wherein the circuitry is configured to receive at least one of information from a point of sales terminal acquired at the store vehicle, tag information imparted to the replenishment target, information from a sensor that detects an amount of consumption of the replenishment target, and information from a sensor that detects a remaining amount of the replenishment target via the communication unit, and detect the shortage of the stock situation (Kaneshiro Para. [0017] the mobile vending vehicles comprise POS terminals and a phone that may wirelessly send the sales information, as well the updated inventory information to headquarters to plan future replenishment).

Regarding claim 6, modified Kaneshiro discloses the information system according to claim 1, wherein: the circuitry is configured to acquire positional information of the autonomous vehicle; and the circuitry is configured to select the replenishment vehicle instructed to supply the replenishment target based on positional information of the store vehicle and the replenishment vehicle (Kaneshiro Para. [0018] vehicle may use satellite to calculate longitude and latitude to determine the position, and using the position information to connect the vending vehicle with the replenishment vehicle when inventory stock is low). Kaneshiro does not explicitly disclose the vehicles being autonomous, but broadly providing an automatic means to replace manual driving, but both produce the same result, is not sufficient to distinguish over the prior art.

Regarding claim 7, modified Kaneshiro discloses the information system according to claim 1, wherein the circuitry is configured to determine a joining point of the store vehicle and the replenishment vehicle from any one of a point on a moving route of the store vehicle or the replenishment vehicle, and a point at which parking and stopping are possible within a region in which the store vehicle provides a product sales or a service, with positions at a current point in time of the store vehicle and the replenishment vehicle being respective (Kaneshiro Para. [0024-0025] supply vehicle and the vending vehicle positions are known, and when they merge at appropriate points, the vending vehicle may be re-stocked as appropriate).
 
Regarding claim 8, Kaneshiro discloses an information processing method executable by a computer of a server communicating with a store vehicle and a replenishment vehicle (Kaneshiro Para. [0020] communication between vehicles over a server), the information processing method comprising: 
(a) detecting, from the store vehicle configured to function as a store among a plurality of autonomous vehicle, a shortage of a stock situation of a replenishment target that is supplied to the store vehicle (Kaneshiro Para. [0016] multiple mobile vending vehicles with different stock; Para. [0020] the output of inventory of moving bodies); 
(b) selecting, from among the autonomous vehicle, the replenishment vehicle being able to supply the replenishment target to the store vehicle (Kaneshiro Para. [0028] a supply vehicle may merge with a vending vehicle with a small inventory to replenish stock). Kaneshiro fails to explicitly disclose (c) managing a saving state of energy for causing the store vehicle to function and instructing the replenishment vehicle to replenish the store vehicle with the energy via the replenishment target acting as a supply unit in response to determining that a travelable distance of the store vehicle indicated by the saving state of the energy is less than a distance from a current position of the store vehicle to a base place. 
 to replenish the store vehicle with the energy via the replenishment target acting as a supply unit in response to determining that a travelable distance of the store vehicle indicated by the saving state of the energy is less than a distance from a current position of the store vehicle to a base place (Saito Para. [0032-0033] refueling of mobile vehicles is done using a communication device, and a location sensor. A refueling vehicle may be sent to the mobile vehicles to refuel), It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicles of Kaneshiro with the refueling abilities taught by Saito. The motivation for doing so would be to provide a more efficient means to refuel vehicles while they are en route to various destinations (Saito Para. [0004]). Kaneshiro does not explicitly disclose the vehicles being autonomous, but broadly providing an automatic means to replace manual driving, but both produce the same result, is not sufficient to distinguish over the prior art. 
Adachi teaches wherein: the replenishment target includes an expendable product constituting the store vehicle (Adachi Para. [0043] the vehicle may include sensors to monitor expendable product, so the exact product may be replaced when scheduled); and the step of (c) includes managing a use period of the expendable product and instructing the replenishment vehicle to move to the store vehicle and supply the expendable product to the store vehicle in response to determining that the use period of the expendable product (Adachi Para. [0006] detection of the state of parts of a machine, based on the detected state, scheduling maintenance for specific reasons; Para. [0011] a tour service schedule creation detects when a part needs replacement, schedules and prepares a tour service; Para. [0097-0100] each part had a threshold number of hours of use, and once exceeded, the part is replaced, the replacement is done on a schedule with a tour service). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the moving bodies of Kaneshiro with the replacement of expendable parts after it exceeds a threshold hour. The motivation for doing so would be to predict the maintenance for machines, and therefore reduces the number of service visits to reduce cost and complications of scheduling (Adachi Para. [0007]).

Regarding claim 9, modified Kaneshiro discloses the information processing method according to claim 8, wherein the replenishment vehicle is at least one of the other store vehicle among the autonomous vehicle and a dedicated vehicle, the dedicated vehicle being configured to function for a purpose of replenishment of the replenishment target for which the shortage of the stock situation is detected (Kaneshiro Para. [0029] a different mobile sales vehicle with a large inventory may replenish stock to another mobile sales vehicle; Para. [0028] a supply vehicle is also present, which is a dedicated mobile vehicle to replenish stock). Kaneshiro does not explicitly disclose the vehicles being autonomous, but broadly providing an automatic means to replace manual 

Regarding claim 10, modified Kaneshiro discloses the information processing method according to claim 8, wherein the step of (a) includes receiving at least one of information from a point of sales terminal acquired at the store vehicle, tag information imparted to the replenishment target, information from a sensor that detects an amount of consumption of the replenishment target, and information from a sensor that detects a remaining amount of the replenishment target, and detecting the shortage of the replenishment target to be supplied to the store vehicle (Kaneshiro Para. [0017] the mobile vending vehicles comprise POS terminals and a phone that may wirelessly send the sales information, as well the updated inventory information to headquarters to plan future replenishment).

Regarding claim 12, Kaneshiro discloses the information processing method according to claim 8. Kaneshiro fails to explicitly disclose wherein: the replenishment target acts as a supply unit configured to supply energy for causing the store vehicle to function; and the step of (c) includes managing a saving state of the energy for causing the store vehicle to function, and instructing the replenishment vehicle to supply the energy to the store vehicle via the replenishment target acting as the supply unit, when the saving state of the energy falls below a second threshold value needed for causing the store vehicle  (Saito Para. [0032-0033] refueling of mobile vehicles is done using a communication device, and a location sensor. A refueling vehicle may be sent to the mobile vehicles to refuel). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mobile vehicles of Kaneshiro with the refueling abilities taught by Saito. The motivation for doing so would be to provide a more efficient means to refuel vehicles while they are en route to various destinations (Saito Para. [0004]).

Regarding claim 13, modified Kaneshiro discloses the information processing method according to claim 8, further comprising (d) acquiring positional information of the autonomous vehicle, wherein the step of (b) includes selecting a replenishment vehicle instructed to supply the replenishment target based on the positional information of the store vehicle and the replenishment vehicle (Kaneshiro Para. [0018] vehicle may use satellite to calculate longitude and latitude to determine the position, and using the position information to connect the vending vehicle with the replenishment vehicle when inventory stock is low). Kaneshiro does not explicitly disclose the vehicles being autonomous, but broadly providing an automatic means to replace manual driving, but both produce the same result, is not sufficient to distinguish over the prior art.

Regarding claim 14, modified Kaneshiro discloses the information processing method according to claim 8, further comprising (e) determining a joining point of the store vehicle and the replenishment vehicle from any one of a point on a moving route of the store vehicle or the replenishment vehicle, and a point at which parking and stopping are possible within a region in which the store vehicle provides a product sales or a service, with positions at a current point in time of the store vehicle and the replenishment vehicle being respective departure places (Kaneshiro Para. [0024-0025] supply vehicle and the vending vehicle positions are known, and when they merge at appropriate points, the vending vehicle may be re-stocked as appropriate).

Regarding claim 15, Kaneshiro discloses a non-transitory storage medium recording a program, the program causing a computer of a server communicating with a store vehicle and a replenishment vehicle (Kaneshiro Para. [0020] communication between vehicles over a server) to execute detecting, from the store vehicle configured to function as a store among a plurality of autonomous vehicle, a shortage of a stock situation of a replenishment target that is supplied to the store vehicle (Kaneshiro Para. [0016] multiple mobile vending vehicles with different stock; Para. [0020] the output of inventory of moving bodies), selecting the replenishment vehicle being able to supply the replenishment target to the store vehicle from among the autonomous vehicle (Kaneshiro Para. [0028] a supply vehicle may merge with a vending vehicle with a small inventory to replenish stock). Kaneshiro fails to explicitly disclose managing a saving state of the energy for causing the store vehicle to function and instructing the replenishment vehicle to replenish the store vehicle with the energy via the replenishment target acting as a supply unit in response to determining that a travelable distance of the store vehicle indicated by the saving state of the energy is less than a distance from a current position of the store vehicle to a base place, wherein: the replenishment target includes an expendable product constituting the store vehicle; and managing the saving state includes managing a use period of the expendable product and instructing the replenishment vehicle to move to the store vehicle and supply the expendable product to the store vehicle in response to determining that the use period of the expendable product exceeds a first threshold value. 
Saito teaches managing a saving state of the energy for causing the store vehicle to function and instructing the replenishment vehicle to replenish the store vehicle with the energy via the replenishment target acting as a supply unit in response to determining that a travelable distance of the store vehicle indicated by the saving state of the energy is less than a distance from a current position of the store vehicle to a base place (Saito Para. [0032-0033] refueling of mobile vehicles is done using a communication device, and a location sensor. A refueling vehicle may be sent to the mobile vehicles to refuel). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mobile vehicles of Kaneshiro with the refueling abilities taught by Saito. The motivation for doing so would be to provide a more efficient means to refuel vehicles while they are en route to various destinations (Saito Para. [0004]). Kaneshiro does not explicitly disclose the vehicles being autonomous, but broadly providing an automatic means to replace manual driving, but both produce the same result, is not sufficient to distinguish over the prior art.
Adachi teaches wherein: the replenishment target includes an expendable product constituting the store vehicle (Adachi Para. [0043] the vehicle may include sensors to monitor expendable product, so the exact product may be replaced when scheduled); and managing the saving state includes managing a use period of the expendable product and instructing the replenishment vehicle to move to the store vehicle and supply the expendable product to the store vehicle in response to determining that the use period of the expendable product exceeds a first threshold value (Adachi Para. [0006] detection of the state of parts of a machine, based on the detected state, scheduling maintenance for specific reasons; Para. [0011] a tour service schedule creation detects when a part needs replacement, schedules and prepares a tour service; Para. [0097-0100] each part had a threshold number of hours of use, and once exceeded, the part is replaced, the replacement is done on a schedule with a tour service). It would have been (Adachi Para. [0007]).

Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive.
Regarding 101, Applicant states that the claimed subject matter is not directed to organizing human activity, but instead is a system and method to obtain information from autonomous vehicles and controlling operations of the vehicles. Examiner would point to the definition of organizing human activity does not need to be interpreted as directly organizing humans, but rather has examples which include commercial interactions, which controlling stock vehicles is part of day-to-day operations of any business; as well as managing interactions between people, which includes following rules or instructions, and the claimed subject matter is a means to obtain information and then send out instructions for vehicles to complete, the fact that the instructions are sent to vehicles and not a person, would not change the scope of the instant claims because it is directed to receiving and sending information. Further, Applicant argues that the subject matter is integrated into a practical application because the claimed invention instructs vehicles, which assures the vehicle returns to 
Regarding 103, regarding independent claims 1, 8 and 15, Applicant argues that the new amendments are not taught by the prior art. Examiner notes that the amendments made are those previously found in claim 4, which was taught by new art Adachi. Applicant believes that Adachi does not teach or fairly suggest “instructing a replenishment vehicle to move to a store vehicle”. Examiner would point to Para. [0097-0100] where Adachi is able to monitor the parts of vehicles, and when they are failing, or reach a specific threshold, a maintenance tour service may be scheduled. Creating a schedule for a tour service would involve notification of both vehicles (replenishment and service) and part that needs to be serviced, and at what time the tour should be completed by. The act of scheduling, involves the instruction for what, when and where the replacement needs to take part, and therefore reads on the claim language.   Therefore, the 103 rejection is maintained with the art previously presented of Adachi. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687